Citation Nr: 0707440	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  00-07 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether a timely substantive appeal was perfected from the 
April 18, 1998, rating decision denying service connection 
for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to August 
1997.  

This appeal arises from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  An April 1998 letter from the RO informed the appellant 
that his claim for service connection for a right knee 
disorder had been denied in an April 1998 rating decision.  

2.  In April 1998 the veteran submitted his notice of 
disagreement with the April 1998 rating decision.  

3.  On July 20, 1999 the RO issued a statement of the case to 
the veteran.  

4.  The RO received a VA Form 9 from the veteran on January 
19, 2000, more than sixty days after the statement of the 
case was issued to the veteran.  


CONCLUSION OF LAW

The appellant did not perfect a timely substantive appeal 
from the April 18, 1998, rating decision denying service 
connection for a right knee disorder.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction. See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2006).

Appellate review is initiated by the filing of a notice of 
disagreement (NOD) and is completed by the filing of a 
substantive appeal after a statement of the case (SOC) has 
been furnished.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201 (2006).  In order to perfect an 
appeal to the Board, a claimant must file a substantive 
appeal, which consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.202 (2006).

Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302 (2006).

The NOD must be filed within one year from the date that the 
RO mails notice of the determination.  The date of mailing of 
the notification is presumed to be the same as the date of 
the letter.  See 38 C.F.R. § 20.302(a).  The substantive 
appeal must be filed within sixty days from the date that the 
RO mails the SOC to the appellant, or within the remainder of 
the one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  The date of mailing of the SOC will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

An April 1998 letter from the RO notified the appellant that 
his claim for service connection for a right knee disorder 
had been denied in an April 1998 rating decision.  In April 
1998 the veteran submitted his notice of disagreement with 
the April 1998 rating decision.   On July 20, 1999 the RO 
issued a statement of the case to the veteran.  The RO 
received a VA Form 9 from the veteran on January 19, 2000, 
more than sixty days after the statement of the case was 
issued to the veteran.  A timely substantive appeal was not 
submitted.  

Because the veteran's substantive appeal was not timely, the 
Board lacks jurisdiction to adjudicate the veteran's claim.




ORDER

The claim for service connection for a right knee disorder is 
dismissed.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


